Citation Nr: 0032406	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  96-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to VA disability compensation under Title 38, 
United States Code, Section 1151, for disability residual to 
eye surgery, to include vision loss, headaches and numbness 
of the left face and head.

(The issue of entitlement to waiver of recovery of an 
overpayment of pension benefits in the total original amount 
of $3,750 is the subject of a separate decision of the Board 
this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to January 
1952.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan for additional development.  The case is 
now before the Board for final appellate consideration.

Correspondence dated May 22, 1997, was sent to the veteran's 
address of record informing him that a travel board hearing 
had been scheduled for June 25, 1997.  There is no 
indication, and the veteran has not alleged, that he did not 
receive this notice.  Notation in the claims file indicates 
that on June 25, 1997 the veteran failed to report for the 
scheduled hearing.  The appeal was thereafter certified to 
the Board, and the claims folder was transferred on July 3, 
1997.  In correspondence received on the veteran's behalf 
dated July 9, 1997, a hearing before a Member of the Board at 
the RO was requested.  

The October 1997 Board remand requested that the veteran be 
scheduled for a hearing before a Member of the Board at the 
RO.  Such a hearing has not been scheduled.  Regardless, the 
Board finds that it is precluded from granting an additional 
request for a hearing in this appeal.  The veteran did not 
file a written motion, within 15 days of the originally 
scheduled hearing date, identifying good cause for his 
failure to report that arose in such circumstances that a 
timely request for postponement could not have been 
submitted.  38 C.F.R. § 20.704(d) (2000). 


FINDING OF FACT

Chronic disability residual to eye surgery, to include vision 
loss, headaches and numbness of the left face and head, has 
not been demonstrated.


CONCLUSION OF LAW

The criteria for VA disability compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
disability residual to eye surgery, to include vision loss, 
headaches and numbness of the left face and head, have not 
been met.  38 U.S.C. § 1151 (effective prior to October 1, 
1997); 38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that as a result of 
surgery performed by VA on his left eye, he now suffers from 
vision loss, headaches, and pain and numbness on the left 
side of his head and face.  Accordingly, a favorable 
determination is requested.

The veteran's claim for compensation benefits pursuant to 38 
U.S.C. § 1151 was received in November 1994.  As such, the 
provisions of 38 U.S.C. § 1151 in effect prior to October 1, 
1997 are for application.

Under 38 U.S.C.A. § 1151 (effective prior to October 1, 
1997), where, as here, there is no willful misconduct by the 
veteran, additional disability resulting from VA medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  However, not 
every additional disability that occurs during or following 
VA medical treatment is compensable.  There must be actual 
proof that the additional disability is the result of VA 
treatment and not merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1).  Indeed, compensation is not warranted for the 
continuance or natural progress of a disease or injury, or 
for the "necessary" consequences of properly administered 
treatment to which the veteran consented.  38 C.F.R. § 
3.358(b)(2)(c)(3).  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3). These regulations 
have been found to properly implement the statute. See Brown 
v. Gardner, 513 U.S. 115 (1994). 

Evidence in the claims file shows that in October 1989, the 
veteran had 20/400 vision in the left eye, and that he 
complained of a decreasing visual field.  On ophthalmology 
examination on March 4, 1991, the veteran's visual acuity was 
hand motion, and chronic open angle glaucoma was noted.  The 
veteran underwent surgical extra-capsular cataract extraction 
and trabeculectomy of the left eye on March 5, 1991 at a VA 
medical center (VAMC) pursuant to a complaint of poor vision 
in the left eye.  It was noted the veteran had glaucoma of 
both eyes.  Prior to surgery, the veteran signed and dated a 
VA form providing that he understood the risks of surgery and 
the possibility of complications.  The operation report 
provides that there were no complications.  It was noted that 
local anesthesia was achieved using a mixture of Xylocaine 
and Marcaine and Wydase injected in an O'Brien and 
retrobulbar fashion.  During the procedure, a posterior 
chamber intraocular lens was placed in the ciliary sulcus.  
The hospital discharge summary provides a final diagnosis of 
cataract left eye, and glaucoma left eye.  

During a July 1991 outpatient treatment appointment, the 
veteran reported that his left eye had been painful.  He was 
referred to an ophthalmology clinic.  On consultation at an 
ophthalmology clinic that same day, it was noted the veteran 
complained of eye pain since stopping Pred-Forte.  Slit lamp 
examination revealed chronic iritis.  Pred-Forte was 
restarted.  On follow-up examination in August 1991, it was 
noted the iritis was resolved.  On ophthalmologic examination 
in December 1991, his left eye visual acuity was noted as 
hand motion.  In June 1992, his visual acuity was light 
perception.  The assessment was advance chronic open angle 
glaucoma.  

The reports of a September 1992 VA eye examination and a 
September 1992 VA general medical examination are negative 
for any complaints regarding headaches, paresthesia or 
numbness of the face or head.  His best corrected visual 
acuity of the left eye was light perception at near and far 
distance.  It was noted the left eye had an intraocular lens 
implant.  

In August 1995, the veteran complained of pain on the left 
side of his face since 1992.  He reported he had had an 
extracapsular implant done in 1992 when he was injected with 
anesthesia in his left orbital area, and his pain commenced.  
He was not on medication for this, and used only eyedrops.  
An impression of trigeminal neuralgia was made.  The veteran 
sought VA medical treatment during 1996 and 1997 for daily 
headaches made worse with cold weather, and was diagnosed at 
various times with chronic headaches.  The report of a March 
1996 neurological consult provides that the veteran's 
headaches were most characteristic of tension-type headaches, 
although the unilateral location was unusual.  It was noted 
that an October 1995 non-contrast CT scan was negative, and 
that the veteran basically had chronic daily headaches and 
did not have trigeminal neuralgia.  

In May 1996, the veteran testified during a personal hearing 
at the RO that he had headaches, constant pain on the left 
side of his face, numbness of the left side of his face, and 
occasional swelling of the face and tongue.  He said that the 
weather could affect the pain.  The veteran contended that 
his left eye surgery actually took place in March 1992, not 
March 1991, and that he had not been informed of any possible 
risks.  The veteran said that his aches and pains on the left 
side of his head began the day following surgery, and when he 
complained he was only provided Tylenol.  He said that he had 
recently had a VA medical appointment on the 23rd, but did 
not specify the month.  He said that at this time two VA 
doctors told him that during surgery a nerve over his left 
eye had been hit and that this was the cause of his 
headaches.

In April 1996, the veteran complained of pain localized at 
the left suborbital region to the left temporal and occipital 
region.  A treatment note dated April 23, 1996, reflects that 
the veteran reported that his pain had moved from the left to 
the right.  It was noted that Fiorinal could make the veteran 
"dizzy" so it was recommended that the veteran take 
Fiorinal at a lower dose, along with non-steroidal anti-
inflammatory drugs.  No opinion as to the etiology of the 
veteran's pain was offered.  

In March 1997, the veteran denied paresthesia and numbness 
and reported that he had experienced headaches since his most 
recent eye surgery.  The impression was that the veteran's 
headaches were characterized as tension headaches, chronic in 
nature.  In December 1997, the veteran was diagnosed with 
chronic headaches. 

The record establishes that the veteran underwent eye surgery 
at a VA medical center in March 1991 when he was injected 
with anesthesia in an O'Brien and retrobulbar fashion.  
Significantly, however, clinical examinations, the reports of 
which are of record, have established that the veteran does 
not have trigeminal neuralgia, and that his chronic headaches 
are tension-type.  Further, the clinical record establishes 
that the veteran's left eye visual acuity before and after 
surgery was hand motion only, without demonstration of 
increased loss of visual acuity.  His impaired visual acuity 
has been clinically attributed to chronic open angle 
glaucoma.

The Board recognizes that the veteran has made his own 
contentions that he now suffers from vision loss, headaches 
and numbness of the left side of his face and head as a 
result of surgical treatment of his left eye, and that such 
belief is based on comments made to him by VA doctors.  
First, however, VA treatment records do not support such a 
contention.  Second, although the veteran is competent to 
describe his observations, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis or etiology, or relay such an 
opinion made by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his own 
testimony does not constitute competent evidence that his 
current vision loss, headaches and numbness of the left side 
of the face and head are the result of his March 1991 VA left 
eye surgery.  

Because of the competent medical evidence dissociating the 
veteran's current impaired vision, headaches, and complaints 
of numbness and pain of the left side of the head and face, 
to his 1991 VA left eye surgery, and the absence of competent 
evidence indicating otherwise, the preponderance of the 
evidence is against the claim, and the appeal must be denied.


ORDER

Entitlement to VA disability compensation under 38 U.S.C.A. 
§ 1151 for disability residual to eye surgery, to include 
vision loss, headaches and numbness of the left face and 
head, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

